Mr. Chief Justice Clarity delivered the opinion of the court: The claimant, Jefferson Printing Company, presented its claim on account of merchandise such as stationery, envelopes, filing cards, carbon paper, and other sundry articles of their goods furnished to the Attorney General and Beekeepers Association of the State of Illinois, which are fully set out in the declaration filed in this case, were ordered from time to time in the usual course of business, and the prices charged for same were the usual and customary prices for articles of that character at the time the same were furnished. It further appears that the bills for said articles were approved by the Director of Purchases and Construction, and the Superintendent of Printing; that the same were not paid for the reason that no appropriation was previously made and no funds available for said payment. There being no controversy as to claimant’s having furnished the merchandise in his bill of particulars, the court therefore awards claimant the sum of $336.40.